 



Exhibit 10.1
PLACEMENT AGENCY AGREEMENT
November 8, 2007
Stephens Inc.
111 Center Street
Little Rock, Arkansas 72201
Ladies and Gentlemen:
     Ultralife Batteries, Inc., a Delaware corporation (the “Company”), proposes
to sell to certain investors (collectively, the “Investors”) up to an aggregate
of 1,000,000 shares (the “Shares”) of Common Stock, $.10 par value per share
(the “Common Stock”), of the Company. Pursuant to this Agreement, the Company
engages Stephens Inc. (the “Placement Agent”) as the exclusive placement agent
in connection with the sale of the Shares. The Shares are described in the
Prospectus that is referred to below.
     The Company has prepared and filed, in accordance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-136742) dated August 18, 2006
(the “registration statement”). The registration statement has been declared by
the Commission to be effective under the Act. The Company will next file with
the Commission pursuant to Rule 424(b) under the Act a final prospectus
supplement to the Basic Prospectus (as defined below), describing the Shares and
the offering thereof, in substantially such form as has been provided to and
approved by the Placement Agent.
     The term “Registration Statement” as used in this Agreement means the
registration statement, at the time it became effective and as supplemented or
amended prior to the execution of this Agreement, including (i) all financial
schedules and exhibits thereto and (ii) all documents incorporated by reference
or deemed to be incorporated by reference therein. The term “Basic Prospectus”
as used in this Agreement means the prospectus included in the registration
statement at the time it became effective. The term “Prospectus Supplement” as
used in this Agreement means the final prospectus supplement which the Company
will file with the Commission pursuant to Rule 424(b) under the Act, on or
before the first business day following execution of this Agreement. The term
“Prospectus” as used in this Agreement means the Basic Prospectus together with
the Prospectus Supplement except that if such Basic Prospectus is amended or
supplemented on or prior to the date of the Prospectus Supplement, the term
“Prospectus” shall refer to the Basic Prospectus as so amended or supplemented
and as supplemented by the Prospectus Supplement. Any reference herein to the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus shall be deemed to refer to and include (i) the documents
incorporated by reference therein and (ii) the copy of the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus
filed with the Commission pursuant to its Electronic Data Gathering, Analysis
and Retrieval system (“EDGAR”). Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the
Basic Prospectus, the Prospectus Supplement or the

 



--------------------------------------------------------------------------------



 



Prospectus shall be deemed to refer to and include the filing of any document
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”) after the effective
date of the Registration Statement, or the date of the Prospectus, as the case
may be, deemed to be incorporated therein by reference. As used herein,
“business day” shall mean a day on which the NASDAQ Global Market is open for
trading.
     The term “Disclosure Package” shall mean (i) the Prospectus as of the date
and time of execution of this Agreement, (ii) the issuer free writing
prospectuses as defined in Rule 433 under the Act (each, an “Issuer Free Writing
Prospectus”), if any, identified in Exhibit A hereto and (iii) any other free
writing prospectus that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.
     The Company hereby confirms its agreement with the Placement Agent as
follows:
     1. Agreement to Act as Placement Agent.
     (a) On the basis of the representations and warranties of the Company set
forth in Section 4 hereof and subject to the terms and conditions set forth in
this Agreement, the Company hereby engages the Placement Agent to act as the
exclusive placement agent, on a reasonable efforts basis, in connection with the
offer and sale by the Company of Shares to the Investors. As compensation for
services rendered, at the time of purchase (as defined in Section 2 hereof) the
Company shall pay to the Placement Agent, by Federal Funds wire transfer to an
account or accounts designated by the Placement Agent, an amount equal to 5.0%
of the gross proceeds received by the Company from the sale of the Shares at the
time of purchase. Notwithstanding the immediately preceding sentence, the
minimum amount payable to the Placement Agent upon the closing of the offering
of the Shares shall be $500,000; provided, however, that in no event shall the
total amount payable to the Placement Agent (or any other member of the
Financial Industry Regulatory Authority (“FINRA”) or any independent broker or
dealer in the offering) exceed 8.0% of the gross proceeds received by the
Company from the sale of the Shares. The Shares are being sold at a price of
$13.50 per share of Common Stock.
     (b) In soliciting purchases of Shares, the Placement Agent shall act solely
as the Company’s agent and not as principal, and this Agreement shall not give
rise to any commitment by the Placement Agent or any of its affiliates to
underwrite or purchase any of the Shares. Notwithstanding the foregoing, it is
understood and agreed that the Placement Agent or its affiliates may, solely at
their discretion and without any obligation to do so, purchase Shares as
principals; provided, however, that any such purchases by the Placement Agent or
its affiliates shall be fully disclosed to the Company, including the identity
of such Investors, and accepted by the Company in accordance with Section 1(c).
     (c) Offers for the purchase of Shares may be solicited by the Placement
Agent at such times and in such amounts as the Placement Agent deems advisable.
The

2



--------------------------------------------------------------------------------



 



Placement Agent may also retain other brokers or dealers to act as sub-agents on
its behalf in connection with the offering and sale of the Shares. Until the
earlier of the time of purchase or the termination of this Agreement, the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase Shares other than through the Placement
Agent. The Placement Agent shall have no authority to bind the Company in
respect of the sale of any Shares. The Placement Agent shall communicate, orally
or in writing, to the Company each reasonable offer or indication of interest
received by it to purchase Shares. The Company shall have the sole right to
accept offers to purchase the Shares and may reject any such offer in whole or
in part. The Placement Agent shall make commercially reasonable efforts to
assist the Company in obtaining performance by each Investor whose offer to
purchase Shares has been solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not have any liability to the Company in
the event any such purchase is not consummated for any reason. If the Company
shall default in its obligation to deliver Shares to an Investor whose offer it
has accepted, the Company shall indemnify and hold harmless the Placement Agent
against any loss, claim, damage or expense arising from or as a result of such
default by the Company.
     2. Payment and Delivery. Subject to the terms and conditions hereof,
payment of the purchase price for the Shares shall be made at the office of
Stephens Inc., 111 Center Street, Little Rock, Arkansas 72201 (or at such other
place as shall be agreed upon by the Placement Agent and the Company), at 9:00
A.M., Central Standard Time, on November 15, 2007, unless another time and date
shall be agreed to by the Placement Agent and the Company. Subject to the terms
and conditions hereof, payment of the purchase price for the Shares shall be
made by the Investors against delivery of the Shares to the Investors. The
Shares shall be registered in such names and shall be in such denominations as
are requested at least one business day prior to the date of closing by written
notice from the Placement Agent to the Company. The time (or times) at which
such payment and delivery are to be made is hereinafter sometimes called “the
time of purchase.” Deliveries of the documents described in Section 6 hereof
with respect to the purchase and delivery of the Shares shall be made at the
office of Alston & Bird LLP at the time of purchase.
     3. Representations and Warranties of the Placement Agent. The Placement
Agent represents and warrants to and agrees with the Company that it has not
distributed and will not, without the Company’s consent, distribute, prior to
the time of purchase, any free writing prospectus as defined in Rule 433 under
the Act other than the Issuer Free Writing Prospectuses listed on Exhibit A or
otherwise approved by the Company.
     4. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with the Placement Agent that:
     (a) the Registration Statement has been declared effective under the Act;
no stop order of the Commission preventing or suspending the use of the Basic
Prospectus, the Prospectus Supplement or the Prospectus or suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for such purpose have been instituted or, to the Company’s knowledge, are
threatened by the Commission; the

3



--------------------------------------------------------------------------------



 



Company was eligible to use Form S-3 on the date the Registration Statement was
filed and on the date hereof and all conditions to the use of Form S-3 have been
satisfied; the Company is not an ineligible issuer as such term is defined in
Rule 405 under the Act; no fundamental change (as referenced in Item 512 of the
Commission’s Regulation S-K) to the information set forth in the Registration
Statement has occurred since the date of filing of the Company’s annual report
on Form 10-K for the fiscal year ended December 31, 2006; the Registration
Statement as of the date of this Agreement meets, and the offering of the Shares
complies with, the requirements of Rule 415 under the Act; the Registration
Statement complied when it became effective, complies and will comply at the
time of purchase, and the Prospectus complied as of its date, complies and will
comply at the time of purchase, in all material respects with the requirements
of the Act (including said Rule 415); the Registration Statement did not at the
time of effectiveness, does not and will not at the time of purchase contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
the Prospectus did not as of its date, does not and will not at the time of
purchase contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; the documents incorporated by reference in the Registration
Statement and the Prospectus, at the time they became effective or were filed
with the Commission, as amended to date, complied in all material respects with
the requirements of the Exchange Act and did not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and each Issuer Free Writing Prospectus,
if any, did not as of its date, does not and will not at the time of purchase
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty with respect to
any statement contained in the Registration Statement, Prospectus or Disclosure
Package in reliance upon and in conformity with information concerning the
Placement Agent and furnished in writing by the Placement Agent to the Company
expressly for use in the Registration Statement, the Prospectus or the
Disclosure Package;
     (b) the Company has not distributed and will not distribute, prior to the
time of purchase, any offering material in connection with the offering and sale
of the Shares other than the Prospectus and any Issuer Free Writing Prospectus
reviewed and consented to by the Placement Agent (which consent shall not be
unreasonably withheld) or listed in Exhibit A hereto; the Company is eligible to
use Issuer Free Writing Prospectuses in connection with the offering of the
Shares pursuant to Rules 164 and 433 under the Act; each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the time of
purchase, as defined herein, did not, does not and will not contain any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, and if at any time following the
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information

4



--------------------------------------------------------------------------------



 



contained in the Registration Statement, the Company has promptly notified or
will promptly notify the Placement Agent and has promptly amended or will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict; each Issuer Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Act or that was prepared by or on behalf of or used or referred
to by the Company complies or will comply in all material respects with the
requirements of the Act; except for the Issuer Free Writing Prospectuses
identified in Exhibit A hereto and electronic road shows, if any, each furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior written consent, prepare, use or refer to, any free
writing prospectus, as such term is defined in Rule 405 under the Act; and the
Company has satisfied and will satisfy the conditions of Rule 433 under the Act
such that any electronic road show need not be filed with the Commission;
     (c) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
power and authority to own, lease and operate its properties and conduct its
business as described in the Disclosure Package and to execute and deliver this
Agreement;
     (d) each subsidiary of the Company (collectively, the “Subsidiaries”) has
been duly organized and is validly existing and is in good standing under the
laws of its jurisdiction of organization, with the power and authority to own,
lease and operate its properties and conduct its business as described in the
Disclosure Package; all of the issued shares of capital stock of each Subsidiary
that is a corporation have been duly authorized and validly issued, are fully
paid and are non-assessable and are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims except for the
liens on shares of the Subsidiaries pursuant to that certain Credit Agreement
among the Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, dated as of June 30, 2004, as amended; and all interests
of each Subsidiary that is not a corporation have been duly authorized and
validly issued and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims except for the liens on
interests of the Subsidiaries pursuant to that certain Credit Agreement among
the Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, dated as of June 30, 2004, as amended; except where the
failure (i) to be so organized, validly existing and in good standing, (ii) to
have such power and authority and (iii) to be so duly authorized, validly
issued, fully paid, nonassessable and owned would not, individually or in the
aggregate, (AA) have a material adverse effect on the condition, financial or
otherwise, or on the earnings, business, operations or prospects of the Company
and its Subsidiaries taken as a whole, whether or not arising in the ordinary
course of business, or (BB) have or reasonably be expected to have a material
adverse effect on the ability of the Company to consummate the transactions
contemplated by this Agreement (a “Material Adverse Effect”);
     (e) each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the ownership

5



--------------------------------------------------------------------------------



 



or leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect;
     (f) all of the issued and outstanding shares of capital stock, including
the Common Stock, of the Company have been duly authorized and validly issued,
are fully paid and non-assessable, have been issued in compliance with all
federal and state securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right; and as
of the date set forth therein, the Company shall have an authorized and
outstanding capitalization as set forth in the Prospectus under the heading
“Capitalization” (subject to the subsequent issuance of shares of Common Stock
upon conversion of existing convertible securities and exercise by employees of
existing stock options disclosed as outstanding in the Disclosure Package and
the subsequent grant to employees, under the existing stock-based compensation
plans of the Company and its Subsidiaries described in the Prospectus (the
“Company Stock Plans”), of stock options and             shares of restricted
stock that are not exercisable or vested, as the case may be, during the Lock-up
Period (as such term is defined in Section 5(j) hereof));
     (g) the Shares have been duly authorized and, when issued and paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and will be free of any statutory or contractual preemptive
rights, resale rights, rights of first refusal or similar rights;
     (h) the authorized capital stock of the Company, including the Common
Stock, conforms in all material respects to the description thereof contained in
the Registration Statement and the Prospectus;
     (i) this Agreement has been duly authorized, executed and delivered by the
Company;
     (j) neither the Company nor any of its Subsidiaries is in breach or
violation of or in default under (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) its certificate of incorporation or
bylaws or corresponding organizational documents, as the case may be, or any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected, except where such breach, violation or default (other than a
breach or violation of, or default under, the Company’s certificate of
incorporation or bylaws or any of the Subsidiaries’ corresponding organizational
documents) would not, individually or in the aggregate, have a Material Adverse
Effect; and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with,
result in any breach or violation of or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach

6



--------------------------------------------------------------------------------



 



or violation of or constitute a default under or give the holder of any
indebtedness (or a person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness
under) the certificate of incorporation or bylaws of the Company or the
corresponding organizational documents of the Subsidiaries, or any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any Subsidiary is a party or by which any of them or any
of its properties may be bound or affected, or any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any Subsidiary, except where such breach, violation or default
(other than a breach or violation of, or default under, the Company’s
certificate of incorporation or bylaws or any of the Subsidiaries’ corresponding
organizational documents) would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on the transactions
contemplated by this Agreement;
     (k) no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency or of or with the NASDAQ Global Market is required in
connection with the sale by the Company of the Shares or the consummation by the
Company of the transactions contemplated hereby other than (i) registration
under the Act of the offer and sale of the Shares, (ii) listing of the Shares on
the NASDAQ Global Market, (iii) approval of the offering terms and arrangements
by FINRA, (iv) any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Shares are being offered, (v) such
others as have been obtained or taken and are in full force and effect and
(vi) such notices or filings that would not individually or in the aggregate
have a Material Adverse Effect;
     (l) no approval of the stockholders of the Company is required under the
laws of the State of Delaware or the rules and regulations of The Nasdaq Stock
Market (including Rule 4350 of the Nasdaq Marketplace Rules) in connection with
the sale by the Company of the Shares or the consummation by the Company of the
transactions contemplated hereby;
     (m) except as disclosed in the Disclosure Package, (i) no person has the
right, contractual or otherwise, to cause the Company to issue or sell to it any
shares of Common Stock or other securities of the Company, (ii) no person has
any preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or other securities of the Company, and
(iii) except as provided herein, no person has the right to act as an
underwriter, placement agent or financial advisor to the Company or to receive a
brokerage commission or a finder’s fee in connection with the offer and sale of
the Shares, in the case of each of the foregoing clauses (i), (ii) and (iii),
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Shares as contemplated thereby or otherwise and except, in
each case, for such rights as have been duly and validly satisfied or waived;
except as disclosed in the Disclosure Package, no person has the right,
contractual or otherwise, to cause the Company to register under the Act any
shares of Common Stock or other securities of the

7



--------------------------------------------------------------------------------



 



Company, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise other than such rights as have been duly
and validly satisfied or waived;
     (n) except as described in the Disclosure Package, the Company has not
sold, issued or distributed any shares of Common Stock during the six-month
period preceding the date hereof, including any sales pursuant to Rule 144A or
Regulations D or S under the Act, other than shares issued pursuant to the
Company Stock Plans;
     (o) each of the Company and its Subsidiaries has all licenses,
authorizations, consents and approvals and has made all filings required under
any federal, state, local or foreign law, regulation or rule, and has obtained
all authorizations, consents and approvals from other persons, necessary in
order to conduct its business as described in the Disclosure Package except
where such failure to do so would not, individually or in the aggregate, have a
Material Adverse Effect; and neither the Company nor its Subsidiaries is in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company or its
Subsidiaries, except where such violation, default, revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect;
     (p) except as disclosed in the Disclosure Package, there are no actions,
suits, claims, investigations or proceedings pending or, to the Company’s
knowledge, threatened, nor is there, to the Company’s knowledge, any reasonable
basis for the assertion of any actions, suits, claims, investigations or
proceedings, to which the Company or any of its Subsidiaries or any of their
directors or officers is or would be a party or of which any of their properties
is or would be subject, at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, except any such action, suit, claim, investigation or proceeding
which would not result in a judgment, decree or order having, individually or in
the aggregate, a Material Adverse Effect;
     (q) Each of BDO Seidman, LLP, PricewaterhouseCoopers LLP and Bonadio & Co.,
LLP, each of whose report on the financial statements of the Company is filed
with the Commission as part of the Registration Statement and the Prospectus, is
an independent registered public accounting firm as required by the Act;
     (r) the audited financial statements included or incorporated by reference
in the Registration Statement and included or incorporated by reference in the
Disclosure Package, together with the related notes and schedules, present
fairly in all material respects the consolidated financial position of the
Company as of the dates indicated and the results of operations and cash flows
of the Company at the dates and for the periods specified, subject, in the case
of unaudited interim statements, to normal, year-end audit adjustments, and have
been prepared in compliance with the requirements of the Act and

8



--------------------------------------------------------------------------------



 



in conformity with generally accepted accounting principles in the United States
applied on a consistent basis during the periods involved, except (i) as may be
otherwise specified in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements; the other financial data of
the Company contained in the Registration Statement and the Disclosure Package
are accurately presented and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required by the Act to be included
in the Registration Statement, the Disclosure Package and the Prospectus that
are not included as required by the Act; and the Company does not have any
material liabilities or obligations, direct or contingent, not disclosed in the
Registration Statement or the Disclosure Package;
     (s) except as described in the Disclosure Package, with respect to stock
options and             shares of restricted stock granted to employees pursuant
to the Company Stock Plans, (i) each stock option designated by the Company at
the time of grant as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), so
qualifies, (ii) each grant of a stock option or of shares of restricted stock
was duly authorized no later than the date on which such grant was by its terms
to be effective (the “Grant Date”) by all necessary corporate action, including,
as applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of the NASDAQ Global Market and any other exchange on which Company securities
are traded, (iv) the per share exercise price of each stock option was equal to
or greater than the fair market value of a share of Common Stock on the
applicable Grant Date and (v) each such grant was properly accounted for in
accordance with generally accepted accounting principles in the United States in
the financial statements (including the related notes) of the Company and
disclosed in the Company’s filings with the Commission in accordance with the
Exchange Act and all other applicable laws. The Company has not knowingly
granted, and there is and has been no policy or practice of the Company of
granting, stock options or shares of restricted stock prior to, or otherwise
coordinating the grant of stock options or shares of restricted stock with, the
release or other public announcements of material information regarding the
Company or its Subsidiaries or their results of operations or prospects;
     (t) subsequent to the respective dates as of which information is given in
the Disclosure Package, there has not been (i) any event that has had, or that
reasonably could be expected to have, a Material Adverse Effect, (ii) any
transaction which is material to the Company or any Subsidiary, except
obligations and liabilities incurred in the ordinary course of business
consistent with past practice, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company, except obligations

9



--------------------------------------------------------------------------------



 



and liabilities incurred in the ordinary course of business consistent with past
practice, (iv) any change in the capital stock of the Company or any Subsidiary
(except for the issuance of shares of Common Stock upon conversion of existing
convertible securities and exercise by employees of existing stock options
disclosed as outstanding in the Disclosure Package and the grant to employees,
under the Company Stock Plans, of stock options and shares of restricted stock
that are not exercisable or vested, as the case may be, during the Lock-up
Period (as such term is defined in Section 5(j) hereof)) or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company;
     (u) neither the Company nor any Subsidiary is, or will be after giving
effect to the offering and sale of the Shares and the application of the net
proceeds thereof as described in the Disclosure Package, an “investment company”
or an entity “controlled” by an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”). Neither the Company nor any Subsidiary is a “passive foreign investment
company” or a “controlled foreign corporation” as such terms are defined in the
Internal Revenue Code;
     (v) except as described in the Disclosure Package, the Company and its
Subsidiaries have good title to all material property (real and personal)
described in the Disclosure Package as being owned by each of them, free and
clear of all liens, claims, security interests or other encumbrances, or subject
only to liens, claims, security interests or other encumbrances that do not
individually or in the aggregate materially affect the value of such property or
materially interfere with the use of such property by the Company and its
Subsidiaries; and all the property described in the Disclosure Package as being
held under lease by the Company and its Subsidiaries is held thereby under
valid, subsisting and enforceable leases except as would not result in a
Material Adverse Effect;
     (w) except as described in the Disclosure Package, the Company and its
Subsidiaries own, or have obtained valid and enforceable licenses for, or other
rights to use, all inventions, patent applications, patents, trademarks (both
registered and unregistered), tradenames, copyrights, trade secrets and other
intellectual property (collectively, “Intellectual Property”) described in the
Disclosure Package as being owned or licensed by them, except where such failure
to do so would not have a Material Adverse Effect; to the Company’s knowledge
and except as described in the Disclosure Package, the Company and its
Subsidiaries own, or have obtained valid and enforceable licenses for or other
rights to use, all Intellectual Property used in, or necessary for the conduct
of, their current business as described in the Disclosure Package except as
would not result in a Material Adverse Effect; to the Company’s knowledge, there
is no pending or threatened action, suit, proceeding or written claim by others
that the Company or any of its Subsidiaries infringes any Intellectual Property
rights of others, except as would not result in a Material Adverse Effect; to
the Company’s knowledge, the conduct of its current business as described in the
Disclosure Package does not infringe any issued patents or registered trademarks
of others and neither the Company nor any of its Subsidiaries has knowingly
misappropriated any trade secrets of others, except as would

10



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect; and to the Company’s knowledge, none of the
technology used by the Company or any of its Subsidiaries as described in the
Disclosure Package has been obtained or is being used by the Company or any
Subsidiary in violation of any contractual obligation binding on the Company or
any Subsidiary or, to the Company’s knowledge, upon any of its officers,
directors or employees except as would not result in a Material Adverse Effect;
     (x) Each material contract, agreement and license listed as an exhibit to
or described in the Registration Statement or the Disclosure Package to which
the Company or any of its Subsidiaries is bound is legal, valid, binding,
enforceable and in full force and effect against the Company or such Subsidiary,
except to the extent such enforceability is subject to (i) laws of general
application relating to bankruptcy, insolvency, moratorium and the relief of
debtors and (ii) the availability of specific performance, injunctive relief and
other equitable remedies; neither the Company nor any of its Subsidiaries is in
material breach or default with respect to any such contract, agreement and
license; to the Company’s knowledge, no event has occurred which with notice or
lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under any such contract, agreement
or license; and neither the Company nor any of its Subsidiaries has repudiated
any material provision of any such contract, agreement or license;
     (y) the Company is not engaged in any unfair labor practice; except for
matters which would not, individually or in the aggregate, have a Material
Adverse Effect, (i) there is (A) no unfair labor practice complaint pending or,
to the Company’s knowledge, threatened against the Company or any Subsidiary
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements is pending
or, to the Company’s knowledge, threatened, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the Company’s knowledge, threatened against
the Company or any Subsidiary and (C) no union representation dispute currently
existing concerning the employees of the Company or any Subsidiary, and (ii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any Subsidiary and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974 or the rules and regulations promulgated thereunder concerning the
employees of the Company, except in the cases of clauses (i) and (ii) for such
actions which would not, individually or in the aggregate, have a Material
Adverse Effect;
     (z) the Company and its Subsidiaries and their properties, assets and
operations are in compliance with, and hold all permits, authorizations and
approvals required to conduct their business under, Environmental Laws (as
defined below), except to the extent that failure to so comply or to hold such
permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could

11



--------------------------------------------------------------------------------



 



reasonably be expected to give rise to any material costs or liabilities to the
Company or any Subsidiary under, or to interfere with or prevent compliance by
the Company or any Subsidiary with, Environmental Laws, except as would not,
individually or in the aggregate, have a Material Adverse Effect; neither the
Company nor any Subsidiary (i) is the subject of any investigation, (ii) has
received any notice or claim, (iii) is a party to or affected by any pending or
threatened action, suit or proceeding, (iv) is bound by any judgment, decree or
order or (v) has entered into any agreement, in each case relating to any
alleged violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Materials (as
defined below) except as would not, individually or in the aggregate, have a
Material Adverse Effect (as used herein, “Environmental Law” means any federal,
state, local or foreign law, statute, ordinance, rule, regulation, order,
decree, judgment, injunction, permit, license, authorization or other binding
requirement, or common law applicable to the Company or any Subsidiary relating
to health, safety or the protection, cleanup or restoration of the environment
or natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law);
     (aa) all material tax returns required to be filed by the Company and its
Subsidiaries have been filed and all material taxes and other assessments of a
similar nature (whether imposed directly or through withholding), including any
interest, additions to tax or penalties applicable thereto, due or claimed to be
due have been paid or accrued, other than those being contested in good faith
and which, if resolved unfavorably to the Company, would not result in a
Material Adverse Effect;
     (bb) the Company and its Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as is reasonably
appropriate; such insurance insures against such losses and risks to an extent
which is customary for the business and the locations in which the Company and
its Subsidiaries are engaged; and all such insurance is fully in force on the
date hereof and the Company has no reason to believe that such insurance will
not be fully in force at the time of purchase;
     (cc) except as otherwise disclosed in the Disclosure Package, the Company
maintains (i) effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and (ii) a system of internal accounting
controls sufficient to provide reasonable assurance that (w) transactions are
executed in accordance with management’s general or specific authorizations;
(x) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (y) access to assets is permitted only in
accordance with management’s general or specific authorization; and (z) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;

12



--------------------------------------------------------------------------------



 



     (dd) except as otherwise disclosed in the Disclosure Package, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the design or operation of the Company’s internal control over
financial reporting (whether or not remediated) which is reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (ii) no change in the Company’s internal control over
financial reporting that has materially adversely affected, or is reasonably
likely to materially adversely affect, the Company’s internal control over
financial reporting;
     (ee) the Company has established and maintains disclosure controls and
procedures as such term is defined in Rule 13a-15(e) under the Exchange Act; the
principal executive officer and the principal financial officer of the Company
have made all certifications required by the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and any related rules and regulations promulgated
thereunder by the Commission, and the statements contained in any such
certification are complete and correct; and the Company is otherwise in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act;
     (ff) neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its Subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith;
     (gg) the operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened;
     (hh) Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of

13



--------------------------------------------------------------------------------



 



its Subsidiaries is currently subject to any sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC; and
     (ii) neither the Company nor, to the Company’s knowledge, any of its
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
     In addition, any certificate signed by any officer of the Company and
delivered to the Placement Agent or counsel for the Placement Agent in
connection with the closing of the sale of the Shares shall be deemed to be a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.
     5. Certain Covenants of the Company. The Company hereby agrees:
     (a) to furnish to the Placement Agent in Little Rock, Arkansas, from time
to time, as many copies of the Registration Statement, the Disclosure Package
and the Prospectus (or of the Prospectus as amended or supplemented), as the
Placement Agent may reasonably request;
     (b) until the time of purchase, to advise the Placement Agent promptly,
confirming such advice in writing, of any request by the Commission for
amendments or supplements to the Registration Statement or the Prospectus or for
additional information with respect thereto, or of notice of the institution of
proceedings for, or the entry of a stop order, suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to promptly use its
commercially reasonable efforts to obtain the lifting or removal of such order;
to advise the Placement Agent promptly of any proposal to amend or supplement
the Registration Statement or the Prospectus, including by filing any documents
that would be incorporated by reference therein, and to provide the Placement
Agent and its counsel copies of any such documents for review and comment a
reasonable amount of time prior to any proposed filing and to file no such
amendment or supplement to which the Placement Agent shall reasonably object;
     (c) until the time of purchase, to advise the Placement Agent promptly of
the happening of any event which might require the making of any change in the
Disclosure Package or the Prospectus then being used so that the Disclosure
Package or the Prospectus would not include an untrue statement of material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, and,
prior to the time of purchase, if deemed necessary or appropriate by the Company
or the Placement Agent, and subject to Section

14



--------------------------------------------------------------------------------



 



5(d) hereof, to prepare and furnish, at the Company’s expense, to the Placement
Agent promptly such amendments or supplements to the Registration Statement, the
Disclosure Package or such Prospectus as may be necessary to reflect any such
change;
     (d) not to make, without the prior approval of the Placement Agent, and the
Placement Agent agrees not to make, without the prior approval of the Company,
which approvals shall not be unreasonably withheld, any offer relating to the
Shares that would constitute a “free writing prospectus” (as defined in Rule 405
of the Act) required to be filed with the Commission or retained by the Company
under Rule 433 of the Act (any such free writing prospectus approved by the
Placement Agent or the Company being hereinafter referred to as a “Permitted
Free Writing Prospectus”), and to comply with the requirements of Rules 164 and
433 under the Act applicable to free writing prospectuses, including in respect
of timely filing with the Commission, legending and recordkeeping;
     (e) to endeavor to qualify the Shares for offer and sale under the
securities or blue sky laws of such jurisdictions as the Placement Agent
reasonably shall request;
     (f) to make generally available to its security holders, and to deliver to
the Placement Agent, an earnings statement of the Company (which will satisfy
the provisions of Section 11(a) of the Act) covering a period of twelve months
beginning after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Act) as soon as is reasonably practicable after the
termination of such twelve-month period;
     (g) to comply with all the undertakings contained in the Registration
Statement;
     (h) whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, to reimburse the Placement Agent
promptly upon request for all out of pocket expenses incurred by the Placement
Agent in the performance of its duties and obligations hereunder, including its
travel expenses and the reasonable fees and disbursements of its outside legal
counsel and other experts;
     (i) whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all of
the Company’s costs, expenses, fees and taxes in connection with (i) this
Agreement and any of the transactions contemplated hereby, (ii) the preparation
and filing of the Registration Statement, the Basic Prospectus, each Prospectus
Supplement, the Prospectus, any electronic road show and any amendments or
supplements thereto and each Issuer Free Writing Prospectus, and the printing
and furnishing of copies of each thereof to the Placement Agent and the
Investors (including costs of mailing and shipment), (iii) the producing, word
processing and/or printing of this Agreement and the reproduction and/or
printing and furnishing of copies of each thereof to the Placement Agent and the
Investors, (iv) the fee payable to FINRA related to its review of the offering
terms and arrangements, (v) any fee payable to The Nasdaq Stock Market for
listing the Shares on the NASDAQ Global Market, (vi) the qualification of the
Shares for offering and sale

15



--------------------------------------------------------------------------------



 



under state or foreign securities or blue sky laws and the determination of
their eligibility for investment under state or foreign law as aforesaid and the
printing and furnishing of copies of any blue sky surveys or legal investment
surveys to the Placement Agent and to dealers, (vii) the expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Shares, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the employees and representatives of the Company and any such
consultants, and the cost of any aircraft chartered with the approval of the
Company in connection with the road show, (viii) the fees and disbursements of
any transfer agent or registrar for the Shares, and (ix) the performance of the
Company’s other obligations hereunder;
     (j) not to directly or indirectly sell, offer, contract or grant any option
to sell, pledge or otherwise dispose of or transfer (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition or transfer of) any shares of Common Stock, options to acquire
shares of Common Stock or securities exchangeable or exercisable for or
convertible into shares of Common Stock or other rights to purchase Common Stock
or any other securities of the Company that are substantially similar to Common
Stock, or file or cause to be declared effective a registration statement under
the Act (except for registration statements on Form S-8) relating to the offer
and sale of any             shares of Common Stock or securities exercisable or
exchangeable for or convertible into             shares of Common Stock or other
rights to purchase Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or publicly announce any intention to do
any of the foregoing, for a period of 75 days after the date hereof (the
“Lock-Up Period”), without the prior written consent of the Placement Agent,
except for (i) the Company’s sale of the Shares as contemplated hereunder,
(ii) issuances of shares of Common Stock upon conversion of existing convertible
securities and exercise by employees of existing stock options disclosed as
outstanding in the Disclosure Package, (iii) the grant to employees, under the
Company Stock Plans, of stock options and shares of restricted stock that are
not exercisable or vested, as the case may be, during the Lock-Up Period, and
(iv) sales of shares of Common Stock by the individuals in the amounts set forth
on Exhibit B; provided, however, that if (i) the Company issues an earnings
release or material news, or a material event relating to the Company occurs,
during the last 17 days of the Lock-Up Period, or (ii) prior to the expiration
of the Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed hereby shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Placement Agent waives, in writing, such extension; and the Company agrees to
provide notice to the Placement Agent of any event that would result in an
extension of the Lock-Up Period;
     (k) to (i) as soon as practicable following execution of this Agreement,
(A) prepare a final term sheet related to the offering of the Shares containing
only information that describes the final terms of the offering in a form
reasonably acceptable

16



--------------------------------------------------------------------------------



 



to the Placement Agent and to file such final term sheet within the period
required by Rule 433 under the Act and (B) issue a press release reasonably
acceptable to the Placement Agent disclosing all material terms of the
transactions contemplated hereby, and (ii) on or before the first business day
following execution of this Agreement, (Y) file the Prospectus Supplement with
the Commission pursuant to Rule 424(b) under the Act and (Z) file a Current
Report on Form 8-K with the Commission describing the terms of the transactions
contemplated by this Agreement and including as exhibits to such Current Report
on Form 8-K this Agreement and other documents required by the Exchange Act to
be filed as exhibits thereto;
     (l) to maintain a transfer agent and, if necessary under the laws of the
State of Delaware, a registrar for the Common Stock; and
     (m) if, at the time this Agreement is executed and delivered, it is
necessary for a post-effective amendment to the Registration Statement to be
declared effective before the offering of the Shares may commence, to use
commercially reasonable efforts to cause such post-effective amendment to become
effective as soon as possible and to advise the Placement Agent promptly and, if
requested by the Placement Agent, to confirm such advice in writing, when such
post-effective amendment has become effective.
     6. Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy of the representations and
warranties of the Company on the date hereof and at the time of purchase, to the
performance by the Company of its obligations hereunder and to the following
additional conditions precedent:
     (a) the Company shall furnish to the Placement Agent at the time of
purchase an opinion of Harter Secrest & Emery LLP, counsel to the Company,
addressed to the Placement Agent and dated the time of purchase, in the form
heretofore approved by the Placement Agent and its outside legal counsel;
     (b) the Placement Agent shall have received from BDO Seidman, LLP letters
dated, respectively, the date of this Agreement and the time of purchase, and
addressed to the Placement Agent in the forms heretofore approved by the
Placement Agent;
     (c) the Company shall have furnished to the Placement Agent a lock-up
agreement in the form of Exhibit C hereto from each director and executive
officer of the Company, except for sales of shares of Common Stock by the
individuals in the amounts set forth on Exhibit B, and such agreements shall be
in full force and effect at the time of purchase;
     (d) the Placement Agent shall have received at the time of purchase an
opinion of Alston & Bird LLP, dated the time of purchase, in form and substance
satisfactory to the Placement Agent;

17



--------------------------------------------------------------------------------



 



     (e) prior to the time of purchase, no Prospectus or amendment or supplement
to the Registration Statement or the Prospectus, including documents deemed to
be incorporated by reference therein, shall have been filed to which the
Placement Agent reasonably shall have objected;
     (f) prior to the time of purchase, (i) no stop order with respect to the
effectiveness of the Registration Statement shall have been issued under the Act
or proceedings initiated under Section 8(d) or 8(e) of the Act; (ii) the
Registration Statement shall not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iii) the Disclosure Package shall
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they are made, not misleading;
(iv) FINRA shall have confirmed that is has no objection with regard to the
fairness and reasonableness of the offering terms and conditions; and (v) all
filings required by Rule 424, Rule 430A, Rule 430B, Rule 430C and Rule 433 under
the Act shall have been timely made;
     (g) subsequent to the execution and delivery of this Agreement and prior to
the time of purchase, there shall not have been (i) any event that has had, or
that reasonably could be expected to have, a Material Adverse Effect, (ii) any
transaction which is material to the Company or any Subsidiary and not disclosed
in the Disclosure Package, except obligations and liabilities incurred in the
ordinary course of business consistent with past practice, (iii) any obligation
or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and its Subsidiaries taken as a whole, except obligations and
liabilities incurred in the ordinary course of business consistent with past
practice, (iv) any change in the capital stock of the Company or any Subsidiary
(except for the issuance of shares of Common Stock upon conversion of existing
convertible securities and exercise by employees of existing stock options
disclosed as outstanding in the Disclosure Package and the grant to employees,
under the Company Stock Plans, of stock options and shares of restricted stock
that are not exercisable or vested, as the case may be, during the Lock-up
Period) or (v) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company that, in each case, makes it, in the
judgment of the Placement Agent, impracticable or inadvisable to market the
Shares on the terms and in the manner contemplated in the Prospectus;
     (h) the Company shall have delivered to the Placement Agent a certificate
of its Chief Executive Officer and its Chief Financial Officer in the form
attached as Exhibit D hereto; and
     (i) the Company shall have furnished to the Placement Agent such other
documents and certificates as the Placement Agent or its counsel may reasonably
request;
     7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

18



--------------------------------------------------------------------------------



 



     The obligations of the Placement Agent hereunder shall be subject to
termination in the absolute discretion of the Placement Agent if, at any time
prior to the time of purchase, there shall have occurred: (i) a suspension or
material limitation in trading in securities generally on the NASDAQ Global
Market; (ii) a suspension or material limitation in trading in the Company’s
securities on the NASDAQ Global Market; (iii) a general moratorium on commercial
banking activities declared by either federal, New York or Delaware state
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national emergency or war; or (v) any
other calamity or crisis or any change in financial, political or economic
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (iv) or (v) in the Placement Agent’s judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Registration
Statement, the Disclosure Package and the Prospectus.
     If the sale of the Shares, as contemplated by this Agreement, is not
carried out for any reason permitted under this Agreement or if such sale is not
carried out because the Company shall be unable to comply with any of the terms
of this Agreement, the Company shall not be under any obligation or liability
under this Agreement (except to the extent provided in Sections 5 and 8 hereof)
and the Placement Agent shall be under no obligation or liability to the Company
under this Agreement (except to the extent provided in Section 8 hereof).
     8. Indemnification.
     (a) The Company agrees (i) to indemnify, defend and hold harmless the
Placement Agent, its directors, officers, employees and representatives, and
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and the successors and
assigns of all of the foregoing persons, from and against any loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) (including the reasonable costs of investigation and defense) to which
the Placement Agent or any such person may become subject, insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based (A) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430A, Rule 430B or Rule 430C under the Act, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (B) upon any
untrue statement or alleged untrue statement of a material fact contained in the
Disclosure Package, any Issuer Free Writing Prospectus, the Prospectus or any
amendment or supplement thereto or the omission or alleged omission therefrom of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (C) in whole
or in part upon any act or failure to act or alleged act or failure to act by
the Placement Agent in reliance upon (A) or (B), and in connection with or
relating in any manner to the Shares or the offering contemplated hereby, and
which is included as part

19



--------------------------------------------------------------------------------



 



of or referred to in any loss, claim, damage, liability, expense or action
arising out of or based upon any matter covered by clause (A) or (B) above, and
(ii) to reimburse the Placement Agent, its officers, directors, employees and
representatives and each such controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by the Placement Agent)
as such expenses are reasonably incurred by the Placement Agent or its officers,
directors, employees and representatives or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability, expense or action to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent expressly for use in
the Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus, or the Prospectus (or any amendment or supplement thereto); and
provided further, that such indemnity agreement shall not apply to any loss,
claim, damage, liability, expense or action to the extent arising out of or
based upon an untrue statement or omission of a material fact contained in the
Disclosure Package or Prospectus which was corrected in a supplement to the
Disclosure Package or Prospectus that was provided to the Placement Agent prior
to the distribution by it of a term sheet that reflects the pricing and other
final terms of the offering contemplated hereby. The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.
     (b) The Placement Agent agrees to indemnify and hold harmless the Company,
each of its directors, officers, employees and representatives, and each person,
if any, who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, against any loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) (including the
reasonable cost of investigation and defense) to which the Company or any such
director, officer, employee, representative or controlling person may become
subject, insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto) or arises
out of or is based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, and only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Disclosure Package, any
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent expressly for use therein; and to
reimburse the Company, or any such director, officer, employee, representative
or controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by such indemnitee) reasonably incurred by the
Company or any such director, officer, employee, representative, agent or
controlling person in connection with investigating, defending, settling,
compromising, appearing as a third party witness or

20



--------------------------------------------------------------------------------



 



paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Placement Agent has
furnished to the Company expressly for use in the Registration Statement, the
Disclosure Package, any Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) are the statements set forth in the second
sentence of the third paragraph of the Prospectus Supplement under the caption
“Plan of Distribution.” The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that the Placement Agent might otherwise
have.
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure to so notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any liability other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
(based on the advice of counsel to the indemnified party) that a conflict exists
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party, representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the indemnifying party.

21



--------------------------------------------------------------------------------



 



     (d) The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.
     (e) To the extent the indemnification provided for in Section 8(a) or 8(b)
is unavailable to an indemnified party or insufficient in respect of any loss,
claim, damage, liability, expense or action referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage, liability,
expense or action (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other hand from the offering of the Shares or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the Placement Agent on the other hand in connection with the
statements or omissions that resulted in such loss, claim, damage, liability,
expense or action, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other hand in connection with the offering of the Shares shall be
deemed to be in the same respective proportions as the net proceeds from the
offering of the Shares (before deducting expenses) received by the Company and
the total commissions received by the Placement Agent, in each case as set forth
in the table on the cover of the Prospectus, bear to the aggregate net proceeds.
The relative fault of the Company on the one hand and the Placement Agent on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Placement Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
     (f) The Company and the Placement Agent agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(e). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities, expenses and actions referred to in Section 8(e) shall be deemed to
include, subject to the limitations set forth above,

22



--------------------------------------------------------------------------------



 



any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, the Placement Agent shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Shares were sold and distributed to the public exceeds the
amount of any damages that the Placement Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.
     (g) The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of the Placement Agent, any person controlling the Placement
Agent or any affiliate of the Placement Agent or by or on behalf of the Company,
its officers or directors or any person controlling the Company and
(iii) delivery of the Shares.
     9. Relationship of Parties.
     (a) The Company acknowledges and agrees that: (i) the placement of the
Shares pursuant to this Agreement, including the determination of commissions,
is an arm’s-length commercial transaction between the Company, on the one hand,
and the Placement Agent, on the other hand, and the Company is capable of
evaluating and understanding, and understands and accepts the terms, risks and
conditions of, the transactions contemplated by the Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction, the Placement Agent is and has been acting solely for its own
account and is not the financial advisor or fiduciary of the Company, its
affiliates, stockholders, creditors or employees, or any other party; (iii) the
Placement Agent has not assumed nor will it assume an advisory or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Placement Agent has advised or is currently advising the Company on other
matters), and the Placement Agent has no obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement; (iv) the Placement Agent and its affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company, and the Placement Agent has no obligation to disclose any such
interests by virtue of any advisory or fiduciary relationship; and (v) the
Placement Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby, and the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any breach or alleged breach of fiduciary duty.

23



--------------------------------------------------------------------------------



 



     (b) The Company will make available to the Placement Agent all information
concerning the business, assets, operations and financial condition of the
Company which the Placement Agent reasonably requests, and all such information
shall be accurate and complete in all material respects. Except as otherwise
provided herein, the Company will be solely responsible for the contents of the
Disclosure Package.
     (c) This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, on the one hand, and the
Placement Agent, on the other, with respect to the subject matter hereof.
     10. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and, if to the Placement Agent, shall
be sufficient in all respects if delivered or sent to (i) Stephens Inc., 111
Center Street, Little Rock, Arkansas 72201, Attention: Joseph S. Mowery, with
copies to Alston & Bird LLP, 1201 West Peachtree Street, Atlanta, Georgia 30309,
Attention: M. Hill Jeffries; if to the Company, shall be sufficient in all
respects if delivered or sent to the Company at the offices of the Company at
2000 Technology Parkway, Newark, New York 14513, Attention: Peter F. Comerford,
with copies to Harter Secrest & Emery LLP, 1600 Bausch & Lomb Place, Rochester,
New York 14604, Attention: Jeffrey H. Bowen.
     11. Governing Law. This Agreement and any claim, counterclaim or dispute of
any kind or nature whatsoever arising out of or in any way relating to this
Agreement (“Claim”), directly or indirectly, shall be governed by, and construed
in accordance with, the laws of the State of Arkansas.
     12. Waiver of Jury Trial. Each of the Placement Agent and the Company (on
its behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates) waives all right to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise) in
any way arising out of or relating to this Agreement.
     13. Parties at Interest. The Agreement herein set forth has been and is
made solely for the benefit of the Placement Agent and the Company and to the
extent provided in Section 8 hereof any person or entity entitled to
indemnification thereunder, and their respective successors, assigns, heirs,
personal representatives and executors and administrators. No other person,
partnership, association or corporation (including a purchaser, as such
purchaser, from the Placement Agent) shall acquire or have any right under or by
virtue of this Agreement.
     14. Counterparts. This Agreement may be signed by the parties in one or
more counterparts, which together shall constitute one and the same agreement
among the parties. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature were the original thereof.

24



--------------------------------------------------------------------------------



 



     15. Successors and Assigns. This Agreement shall be binding upon the
Placement Agent and the Company and their successors and assigns and any
successor or assign of the Company’s and the Placement Agent’s respective
businesses and/or assets.
     16. Headings. The section headings in this Agreement have been inserted as
a matter of convenience of reference and are not a part of this Agreement.
     If the foregoing correctly sets forth the understanding between the Company
and the Placement Agent, please so indicate in the space provided below for that
purpose, whereupon this Agreement and your acceptance shall constitute a binding
agreement between the Company and the Placement Agent.
Very truly yours,
ULTRALIFE BATTERIES, INC.

          By:   /s/ Robert W. Fishback      
 
  Name:   Robert W. Fishback
 
  Title:   Vice President-Finance and Chief Financial Officer

Accepted and agreed to as of the date first above written, on behalf of itself,
STEPHENS INC.

          By:   /s/ Joseph S. Mowery      
 
  Name:   Joseph S. Mowery
 
  Title:   Managing Director

25



--------------------------------------------------------------------------------



 



Exhibit A
ISSUER FREE WRITING PROSPECTUSES
Filed Pursuant to Rule 433
Issuer Free Writing Prospectus dated November 8, 2007
Relating to Prospectus Supplement dated November 8, 2007
to Prospectus dated September 22, 2006
Registration No. 333-136742
1,000,000 Shares
Ultralife Batteries, Inc.
Common Stock
TERM SHEET

     
 
   
Issuer
  Ultralife Batteries, Inc.
 
   
Ticker/Exchange
  ULBI/NASDAQ Global Market
 
   
Offering size
  1,000,000 shares by the issuer
 
   
Over-allotment option
  None
 
   
Public offering price
  $13.50 per share
 
   
Sales commission
  $0.675 per share
 
   
Net proceeds to issuer
  $12.575 million, of which approximately $6.0 million will be used to fund the
acquisition of Stationary Power Services, Inc., approximately $4.5 million will
be used to repay borrowings related to recent acquisitions and remaining amounts
will be used for general working capital purposes.
 
   
Trade date
  November 9, 2007
 
   
Settlement date:
  November 15, 2007
 
   
Placement agent
  Stephens Inc.

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that

A-1



--------------------------------------------------------------------------------



 



registration statement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, the issuer or the placement agent will arrange to send you the
prospectus if you request it by calling Stephens Inc. toll-free at
1-800-643-9691.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.


2



--------------------------------------------------------------------------------



 



Exhibit B

                  Name   Number of Shares:  
1.
  Daniel W. Christman     2,000  
2.
  Ranjit C. Singh     12,000  
3.
  Paula H.J. Cholmondeley     4,000  

B-1



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF LOCK-UP AGREEMENT
November 8, 2007
Stephens Inc.
111 Center Street
Little Rock, Arkansas 72201
Re: Ultralife Batteries, Inc. (the “Company”)
Ladies and Gentlemen:
     The undersigned is an owner of record or beneficially of shares of Common
Stock of the Company (“Common Stock”) or securities convertible into or
exchangeable or exercisable for Common Stock. The Company proposes to issue and
sell shares of its Common Stock (the “Offering”) for which you will act as the
placement agent. The undersigned acknowledges that you are relying on the
representations and agreements of the undersigned contained in this letter in
carrying out the Offering and in entering into placement arrangements with the
Company with respect to the Offering.
     In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Stephens Inc. (“Stephens”) (which consent
may be withheld in its sole discretion), directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, establish an open “put equivalent position” or liquidate or
decrease a “call equivalent position” within the meaning of Rule 16a-1(h) under
the Securities Exchange Act of 1934, as amended, or otherwise dispose of or
transfer (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition or transfer of), including
the filing (or participation in the filing) of a registration statement (except
for a registration statement on Form S-8) with the Securities and Exchange
Commission in respect of, any shares of Common Stock, options to acquire shares
of Common Stock, or securities exchangeable or exercisable for or convertible
into shares of Common Stock currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) by the undersigned (or such spouse or family member), or
publicly announce an intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date 75 days after the date of the Prospectus Supplement relating to the
Offering (the “Lock-Up Period”). The foregoing sentence shall not apply to (i) a
sale of any or all of the shares of Common Stock owned by the undersigned
pursuant to a “Rule 10b5-1 plan” of the undersigned, (ii) a bona fide gift or
gifts or (iii) the transfer of any or all of the shares of Common Stock owned by
the undersigned, either during his or her lifetime or on death, by gift, will or
intestate succession to the immediate family of the undersigned or to a trust
the

B-2



--------------------------------------------------------------------------------



 



beneficiaries of which are exclusively the undersigned and/or a member or
members of his or her immediate family; provided, however, that in each of
(ii) and (iii) above, it shall be a condition to such transfer that the
transferee executes and delivers to Stephens an agreement stating that the
transferee is receiving and holding the Common Stock subject to the provisions
of this letter agreement, and there shall be no further transfer of such Common
Stock except in accordance with this letter. In addition, the undersigned agrees
that, without the prior written consent of Stephens, it will not, during the
Lock-Up Period, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.
     If (i) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
Lock-Up Period, or (ii) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless Stephens waives, in writing, such
extension. The undersigned hereby acknowledges that the Company has agreed in
the Placement Agency Agreement to provide notice of any event that would result
in an extension of the Lock-Up Period pursuant to the previous paragraph to the
undersigned (in accordance with Section 5(j) of the Placement Agency Agreement)
and agrees that any such notice properly delivered will be deemed to have given
to, and received by, the undersigned. The undersigned hereby further agrees
that, prior to engaging in any transaction or taking any other action that is
subject to the terms of this Lock-Up Agreement during the period from the date
of this Lock-Up Agreement to and including the 34th day following the expiration
of the initial Lock-Up Period, it will give notice thereof to the Company and
will not consummate such transaction or take any such action unless it has
received written confirmation from the Company that the Lock-Up Period (as such
may have been extended pursuant to the previous paragraph) has expired.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions.
     It is understood that if (a) the Company advises Stephens in writing that
the parties do not intend to proceed with the Offering, (b) either the Company
or Stephens shall advise the other party in writing that the Offering has been
terminated, (c) the Placement Agency Agreement does not become effective, or
(d) the Placement Agency Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, then the undersigned will be
released from all obligations under this letter.
     With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of 1933, as amended, of
any Common Stock owned either of record or beneficially by the undersigned,
including any rights to receive notice of the Offering.

B-3



--------------------------------------------------------------------------------



 



     This agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives and assigns of the
undersigned.

     
 
      Printed Name of Holder

 
   
By:
      Signature

 
      Printed Name of Person Signing


B-4



--------------------------------------------------------------------------------



 



Exhibit D
OFFICERS’ CERTIFICATE
     1. We have reviewed the Placement Agency Agreement, the Registration
Statement, the Disclosure Package and the Prospectus, each as defined in the
Placement Agency Agreement, and all of the documents incorporated by reference
in such documents.
     2. The representations and warranties of the Company as set forth in the
Placement Agency Agreement are true and correct in all material respects as of
the time of purchase.
     3. The Company has performed in all material respects all of its
obligations under the Placement Agency Agreement that are to be performed at or
before the time of purchase.
     4. The conditions set forth in Section 6(f) of the Placement Agency
Agreement have been fully satisfied.
     5. Subsequent to the respective dates as of which information is given in
the Disclosure Package and the Prospectus, there has not been (i) any event that
has had, or that reasonably could be expected to have, a Material Adverse
Effect, (ii) any transaction which is material to the Company or any Subsidiary
and not disclosed in the Disclosure Package, except obligations and liabilities
incurred in the ordinary course of business consistent with past practice,
(iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and its Subsidiaries taken as a whole, except
obligations and liabilities incurred in the ordinary course of business
consistent with past practice, (iv) any change in the capital stock of the
Company or any Subsidiary (except for the issuance of shares of Common Stock
upon conversion of existing convertible securities and exercise by employees of
existing stock options disclosed as outstanding in the Disclosure Package and
the grant to employees, under the Company Stock Plans, of stock options and
shares of restricted stock that are not exercisable or vested, as the case may
be, during the Lock-up Period) or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company.
     6. Subsequent to the execution of the Placement Agency Agreement, there has
occurred no event required to be set forth in an amendment or supplement to the
Registration Statement, the Disclosure Package or the Prospectus which has not
been so set forth; there has been no Issuer Free Writing Prospectus required to
be filed under Rule 433(d) of the Commission that has not been so filed; and
there has been no document required to be filed under the Exchange Act and the
rules and regulations of the Commission thereunder that upon such filing would
be deemed to be incorporated by reference into the Disclosure Package or the
Prospectus that has not been so filed.

